Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Yu et al. (US 20090087287 A1).
Regarding Claim 1, Yu discloses:
a process line [0004], comprising
a first wafer processing station [0004];
a second wafer processing station [0004]; and
an apparatus (40) configured to:
receive a first wafer holding device (46 & 48 & 66 & 68) from the first wafer processing station [0025]; 
transfer wafers from the first wafer holding device to a second wafer holding device [0018 & 0019 & 0020 & 0025 & 0026 & 0027 & 0028 & 0029]; and
send the second wafer holding device to the second wafer processing station [0004 & 0005 & 0029].
Regarding Claim 3, Yu discloses:
the first wafer pod includes a wafer pod shell (461 & 66) and a cassette (48 & 68) sealed by the wafer pod shell, the apparatus is further configured to move the wafer pod shell in a vertical direction until there a predetermined clearance between the wafer pod shell and the cassette is satisfied (Fig. 4 & Fig. 5 & Fig. 6) [0019 & 0022 & 0025 & 0027 & 0028 & 0029].
Regarding Claim 4, Yu discloses:
the apparatus includes a sensor configured to monitor whether the predetermined clearance between the wafer pod shell and the cassette is satisfied [0025 & 0027 & 0028 & 0029].
Regarding Claim 5, Yu discloses:
the apparatus is configured to rotate the first wafer holding device until a first opening of the first wafer holding device is facing a second opening of the second wafer holding device [0020 & 0031].
Regarding Claim 6, Yu
the apparatus includes a sensor configured to monitor whether the first opening faces the second opening [0025 & 0027 & 0028 & 0029].
Regarding Claim 7, Yu discloses:
the apparatus includes a sensor configured to detect whether the plurality of wafers are received by the second wafer holding device [0025 & 0027 & 0028 & 0029].
Regarding Claim 8, Yu discloses:
an apparatus (40), comprising:
a first loading tray (41 & 61) configured to couple to a first wafer holding device (46 & 48 & 66 & 68) holding a plurality of wafers, the first wafer holding device including a first opening;
a second loading tray (42 & 62) configured to couple to a second wafer holding device (47 & 67), the second wafer holding device including a second opening; and
a first motor coupled to the first loading tray, the first motor configured to rotate the first wafer holding device until the first opening faces the second opening to allow transfer of the plurality of wafers from the first wafer holding device to the second wafer holding device [0020 & 0031].
Regarding Claim 9, Yu discloses:
a sensor configured to monitor whether the first opening faces the second opening [0025 & 0027 & 0028 & 0029].
Regarding Claim 10, Yu
the first wafer holding device includes a wafer pod including a wafer pod shell (46 & 66) and a cassette (48 & 68) sealed by the wafer pod shell, the apparatus further comprising:
a vertical lift controller configured to move the wafer pod shell in a vertical direction (Fig. 4 & Fig. 5 & Fig. 6) [0019 & 0022 & 0025 & 0027 & 0028 & 0029]; and
a first sensor configured to monitor a force with which the vertical lift controller moves the wafer pod shell in the vertical direction (Fig. 4 & Fig. 5 & Fig. 6) [0019 & 0022 & 0025 & 0027 & 0028 & 0029].
Regarding Claim 11, Yu discloses:
a second sensor configured to detect whether the wafer pod shell is lifted (Fig. 4 & Fig. 5 & Fig. 6) [0019 & 0022 & 0025 & 0027 & 0028 & 0029].
Regarding Claim 13, Yu discloses:
a shaft (43 & 63) configured to transfer the plurality of wafers from the first wafer holding device to the second wafer holding device [0018 & 0021]; and
a second motor coupled to the shaft, the second motor configured to move the shaft in a horizontal direction [0018 & 0021].
Regarding Claim 14, Yu discloses:
a sensor configured to monitor a torque of the second motor [0028].
Regarding Claim 15, Yu discloses:
the second loading tray is configured to move the second wafer holding device toward the first wafer holding device, the apparatus further comprising 
Regarding Claim 16, Yu discloses:
a sensor configured to detect whether the plurality of wafers are received by the second wafer holding device [0019 & 0022 & 0025 & 0027 & 0028 & 0029].
Regarding Claim 17, Yu discloses:
a method, comprising:
receiving a first wafer holding device (46 & 48 & 66 & 68) holding a plurality of wafers, the first wafer holding device including a first opening;
receiving a second wafer holding device (47 & 67) including a second opening;
rotating the second wafer holding device until the first opening is aligned with the second opening [0020 & 0031]; and
transferring the plurality of wafers from the first wafer holding device to the second wafer holding device [0018 & 0021].
Regarding Claim 18, Yu discloses:
the first wafer holding device includes a wafer pod including a wafer pod shell (46), a wafer pod door (461) detachably coupled to the wafer pod shell, and a cassette (48) sealed by the wafer pod shell and the wafer pod door (Fig. 4 & Fig. 5), the method further comprising moving the wafer pod shell in a vertical direction (Fig. 4 & Fig. 5).
Regarding Claim 19, Yu
unlocking the wafer pod door from the wafer pod shell [0019].
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20090087287 A1).
Regarding Claim 2, Yu teaches:
the first wafer holding device is a wafer pod (46) and the second wafer holding device is a wafer cassette similar to the wafer cassette inside the first wafer pod (Fig. 4).
Yu does not teach:
the second wafer holding device is a second wafer pod.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second wafer pod for containing the second 
Regarding Claim 12, Yu teaches:
the first wafer holding device is a wafer pod (46) and the second wafer holding device is a wafer cassette similar to the wafer cassette inside the first wafer pod (Fig. 4).
a first vertical lift controller configured to move the first wafer pod shell in the vertical direction (Fig. 4 & Fig. 5 & Fig. 6) [0019 & 0022 & 0025 & 0027 & 0028 & 0029].
Yu does not teach:
the second wafer holding device includes a second wafer pod including a second wafer pod shell;
a second vertical lift controller configured to move the second wafer pod shell in the vertical direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second wafer pod including a second wafer pod shell for containing the second cassette and a second vertical lift controller for moving he second wafer pod shell in the vertical direction in order to open and close the second wafer pod in order to provide additional protection to the wafers prior to their processing during the transport process since the Examiner takes OFFICIAL 
Regarding Claim 20, Yu discloses:
the first wafer holding device includes a wafer pod including a wafer pod shell (46), a wafer pod door (461) detachably coupled to the wafer pod shell, and a cassette (48) sealed by the wafer pod shell and the wafer pod door (Fig. 4 & Fig. 5), the method further comprising moving the wafer pod shell in a vertical direction (Fig. 4 & Fig. 5).
the second wafer holding device includes a first wafer pod including a second wafer pod shell, a second wafer pod door, and a second cassette, 
the method further comprising moving the second wafer pod shell in the vertical direction.
Yu does not teach:
the second wafer holding device is a second wafer pod including a second wafer pod shell, and a second wafer pod door;
the method further comprising moving the second wafer pod shell in the vertical direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second wafer pod including a second wafer pod shell, and a second wafer pod door for containing the second cassette and a second vertical lift controller for moving he second wafer pod shell in the vertical direction in order to open and close the second wafer pod in order to provide .
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication US 7771157 B2 has been cited by the examiner as pertinent to the applicant’s disclosure because it discloses a batch transfer device for effecting the batch transfer of wafers from one wafer cassette to another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652